Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Formal Matters
Applicant’s amendments and arguments in the reply filed on February 02, 2021 are acknowledged and have been fully considered. Claims 13, 15-18, 20-24, 30-32, 39, 45-46, 48, and 50-58 are pending. Claims 13, 15-18, 20-24, 50-52 and 58 are under consideration in the instant office action. Claims 30-32, 39, 45-46, 48, and 53-57 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and/or species, there being no allowable generic or linking claims. Claims 1-12, 14, 19, 25-29, 33-38, 40-44, 47, and 49 are cancelled. Applicant’s amendments and arguments necessitated a new ground of rejections. Accordingly this office action is made FINAL.
Withdrawn Objections/Rejections
Rejections and/or objections not reiterated from the previous office actions are hereby withdrawn as are those rejections and/or objections expressly stated to be withdrawn.
Moot Arguments
Applicant’s arguments are moot as per the new rejections set forth below necessitated by amendments.
Maintained Objection to the title
Objection to the title
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. The title of the instant application is “CHEMICAL COMPOSITION”. The title should be brief but technically accurate and title of an invention, these words should not be included at the beginning of the title of the invention and will be deleted when the Office enters the title into the Office’s computer records, and when any patent issues. Similarly, the articles "a," "an," and "the" should not be included as the first words of the title of the invention and will be deleted when the Office enters the title into the Office’s computer records, and when any patent issues.
Note: Applicant did not respond to the above objection to the title of the instant application. The examiner reminds Applicant to requirements that Applicant must address issues of objections and rejections raised by the examiner. Applicant is requested to address the above set forth objection in the next response to the instant office action. 
New Rejections-Necessitated by Amendments
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Note: The claims are examined with respect to the elected species of nanoparticles of atovaquone with carries of polyvinyl alcohol and sodium deoxycholate. To clear the record claim 13 is interpreted to contain the elected carriers polyvinyl alcohol and sodium deoxycholate.

Claims 13, 15-18, 20-24, 50-52 and 58 are rejected under 35 U.S.C. 103 as being unpatentable over Dearn (US Patent No. 6018080, newly cited),  Sek et al. (Journal of Pharmacy and Pharmacology, 58, 809-820, 2006, newly cited) and Holt et al. (US 2011/0268775, previously cited).

Applicants’ claims
Applicants claim an intramuscularly-injectable or subcutaneously-injectable formulation of nanoparticles of atovaquone.
Determination of the Scope and Content of the Prior Art
(MPEP 2141.01)
Dearn teaches a process for the production of microfluidized particles of atovaquone having improved bioavailability (see abstract). A method for the preparation of microfluidized mixture wherein the concentration of atovaquone is less than 450 mg/mL and subjecting said mixture to at least 3 passes through a Microfluidizer (see claim 1). A method for the preparation of microfluidized particles of atovaquone according to claim 1 wherein the microfluldized particles have a volume diameter in the range of 0.1-3 m (which the examiner notes this enails 100 nm to 3000 nm) (see claim 2). Dearn teaches in example 1 atovaquone was prepared by methods according to the prior art, e.g. U.S. Pat. No. 5,053,432 (incorporated herein by reference). 600 mL of a mixture consisting of 2.5% w/v atovaquone in 0.25% w/v aqueous Celacol M2500 was prepared and 100 mL were retained in a glass jar as a control. A laboratory scale model 120B Microfluidiser was connected to a 90 psi pneumatic supply and adjusted to produce a fluid pressure of 15000 psi. The machine base, interaction chamber and pipework of the Microfluidiser were immersed in a bath of cold water. 500 mL of the mixture were loaded into the Microfluidiser's bulk vessel and passed through the Microfluidiser interaction chamber before being returned to the top, and side, of the bulk chamber. The mixture was recirculated continuously through the interaction chamber, and samples were taken at 10, 20, 30, 45 and 60 minutes. The number of passes to which each of these samples had been subjected was calculated and is shown in Table 1 below.

    PNG
    media_image1.png
    116
    310
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    355
    295
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    163
    308
    media_image3.png
    Greyscale

The above clearly teaches aqueous dispersions of nanoparticles of atovaquone in concentration overlapping with the claimed amounts.
Ascertainment of the Difference Between Scope of the Prior Art and the Claims 
(MPEP 2141.02)
Dearn do not specifically teach polyvinyl alcohol and sodium dexoycholate as carriers. These deficiencies are cured by the teachings of Holt et al. 
Holt et al. teach methods of preparing nanoparticles of aqueous-insoluble compounds, particularly aqueous-insoluble bioactive (drug) compounds, and to compositions and medicaments obtained by these methods. These methods, compositions, and other inventive aspects of the present invention are based particularly on the use of bile acid compound(s) to prepare nanoparticles of aqueous-insoluble compounds (see abstract). methods of preparing sodium deoxycholate ("DOC") unexpectedly results in 5.times. smaller particles of average size of 453 nm, while Example 2 shows that the addition of DOC with the surfactant sodium lauryl sulfate (SLS) in a diclofenac preparation unexpectedly results in a greater than 10.times. reduction of nanoparticle size over SLS alone, i.e., an average size of 390 nm with SLS +DOC versus an average size of 5542 nm  Bile acid compound(s) are also used in the present invention because, in addition to the above discovery regarding the effects of these compounds on average nanoparticle size, the Applicants have also unexpectedly found that the use of these compounds to produce nanoparticles results in a particularly narrow size distribution of the resulting nanoparticles. Thus for example the size range or "polydispersity index" ("PDI"; see elsewhere for definition) of the diclofenac nanoparticles obtained in Example 4 with Lipoid S-45 is 0.525, i.e., the nanoparticles have a wide size range (are "polydispersed"). By contrast, the PDI for diclofenac nanoparticles obtained using the combination of Lipoid S-45 +DOC is 0.197, i.e., significantly closer to having a uniform size (i.e., being "monodisperse"), a situation that occurs when the PDI is less than 0.1. Similarly improved particle size distributions are seen in the other Examples, with Example 3 showing an instance of diclofenac nanoparticles obtained with polyvinyl alcohol +DOC that have a PDI so low (0.018) as to indicate uniformity of size (monodispersity) (see paragraph 0041). In the present invention, however, where bile acid compounds are used to obtain the unexpected results of nanoparticle size and tightness of size range, either alone or preferably in combination with one or more surfactants, the use of cationic surfactants is disfavored, because they tend to form ionic complexes with such bile acid compound(s). Therefore, although some embodiments of the present invention do explicitly include the use of such cationic surfactants, these cationic surfactants are preferably excluded from the "surfactants" normally contemplated. Thus preferred embodiments of the present invention are directed to the use of either bile acid compound or compounds alone, or preferably such a compound or compounds in combination with one or more non-cationic surfactants, i.e., with anionic or nonionic surfactants (paragraph 0065). Thus in light of the above, the term "surfactant(s)" is defined to refer to surface property modifying agents including tensides,  Non-limiting examples of suitable "non-cationic surfactants" include (a) natural surfactants such as casein, gelatin, tragacanth, waxes, polyvinyl alcohol, polyvinylpyrrolidone, and synthetic phospholipids; (c) anionic surfactants etc. (paragraph 0067).
Dearn do not specifically teach the atovaquone nanoparticles being dispersed in oily medium. These deficiencies are cured by the teachings of Sek et al.
Sek et al. teach in-vitro dispersion and digestion experiments were conducted using formulations comprising a blend of long-chain glycerides, ethanol, a model poorly water-soluble drug (atovaquone), and a series of surfactants including Cremophor EL and a range of Pluronic surfactants (Pluronics L121, L61, L72, L43 and F68). Inclusion of Cremophor EL, a surfactant with a high hydrophilic–lipophilic balance (HLB), promoted complete digestion of the formulation and effective dispersion and solubilisation of the lipolytic products andco-administered drug. Surprisingly, formulations containing the Pluronic (L121) with the lowest HLB(0.5) equally effectively promoted digestion and drug solubilisation and a trend towards decreased digestion and drug solubilisation was observed with Pluronics of increasing HLB values. All formulations effectively prevented drug precipitation, suggesting possible utility in-vivo, and no correlation was evident between the ability of the formulations to self-emulsify on dispersion and to promote drug solubilisation on digestion. Subsequent assessment of the oral bioavailability of atovaquone after administration of formulations containing Cremophor EL or Pluronic L121 or a simple solution of atovaquone in long-chain glycerides confirmed the utility of lipid-based formulations for enhancing the oral bioavailability of poorly water-soluble drugs such as atovaquone, but 
Finding of Prima Facie Obviousness Rational and Motivation 
(MPEP 2142-2143)
It would have been prima facie obvious to a person of ordinary skill in the art at the time the present invention was filed to modify the teachings of Dearn  by utilizing polyvinyl alcohol and sodium deoxycholate as carriers because Holt et al. teach the utilization and advantages of using polyvinyl alcohol and sodium deoxycholate as carriers nanocapsule preparation of poorly soluble drugs. Holt et al. teach methods of preparing nanoparticles of aqueous-insoluble compounds, particularly aqueous-insoluble bioactive (drug) compounds, and to compositions and medicaments obtained by these methods. These methods, compositions, and other inventive aspects of the present invention are based particularly on the use of bile acid compound(s) to sodium deoxycholate ("DOC") unexpectedly results in 5 times smaller particles of average size of 453 Examples, with Example 3 showing an instance of diclofenac nanoparticles obtained with polyvinyl alcohol +DOC that have a PDI so low (0.018) as to indicate uniformity of size (monodispersity) (see paragraph 0041). In the present invention, however, where bile acid compounds are used to obtain the unexpected results of nanoparticle size and tightness of size range, either alone or preferably in combination with one or more surfactants, the use of cationic surfactants is disfavored, because they tend to form ionic complexes with such bile acid compound(s). Therefore, although some embodiments of the present invention do explicitly include the use of such cationic surfactants, these cationic surfactants are preferably excluded from the "surfactants" normally contemplated. Thus preferred embodiments of the present invention are directed to the use of either bile acid compound or compounds alone, or polyvinyl alcohol, polyvinylpyrrolidone, and synthetic phospholipids; (c) anionic surfactants etc. (paragraph 0067). The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). Furthermore, in the case where the amount of ingredients, concentrations and particle sizes "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Furthermore, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233,235 (CCPA 1955). An ordinary skilled artisan would have had a reasonable chance of success in combining the teachings of Dearn  and Holt et al. because both references teach preparation of nanoparticles of poorly soluble drugs. With regard to the limitations “intramuscularly-injectable or subcutaneously-injectable” or “depot form”, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably 
It would have been prima facie obvious to a person of ordinary skill in the art at the time the present invention was filed to modify the teachings of Dearn by dispersing the atovaquone nanoparticles in oily medium because Sek et al. teach in-vitro dispersion and digestion experiments were conducted using formulations comprising a blend of long-chain glycerides, ethanol, a model poorly water-soluble drug (atovaquone), and a series of surfactants including Cremophor EL and a range of Pluronic surfactants (Pluronics L121, L61, L72, L43 and F68). One of ordinary skill in the art would have been motivated to disperse atovaquone nanoparticles in oily medium because Sek et al. teach inclusion of Cremophor EL, a surfactant with a high hydrophilic–lipophilic balance (HLB), promoted complete digestion of the formulation and effective dispersion and solubilisation of the lipolytic products andco-administered drug. Surprisingly, formulations containing the Pluronic (L121) with the lowest HLB(0.5) equally effectively promoted digestion and drug solubilisation and a trend towards decreased digestion and drug solubilisation was observed with Pluronics of increasing HLB values. All formulations effectively prevented drug precipitation, suggesting possible utility in-vivo, and no correlation was evident between the ability of the formulations to self-emulsify on dispersion and to promote drug solubilisation on digestion. Subsequent assessment of the oral bioavailability of atovaquone after administration of formulations containing Cremophor EL or Pluronic L121 or a simple solution of atovaquone in long-chain glycerides confirmed the utility of lipid-based formulations for enhancing the oral bioavailability of poorly water-soluble drugs such as atovaquone, but also indicated that in some cases microemulsion preconcentrate formulations may not provide additional bioavailability benefits beyond that achievable using simple lipid solutions (see abstract). Stirring of the LC-CREL and LC-PF68 formulations for30 min in either water or 0.1M HCl yielded completely orpartly-emulsified dispersions, respectively. Particle size determinations by PCS showed that the LC-CREL formulation dispersed to form small particles with mean particle sizes of 196.6 ±1.9 nm and 149.0 ± 1.5 nm (Z-avemean ± s.d., n ¼ 3) in water and 0.1M HCl, respectively.Dispersion of the LC-PF68 formulation yielded largerparticles with diameters of 439.1 ±  4.0 nm and424.2 ±  3.0 nm (Z-ave mean ±  s.d., n ¼ 3) in water and0.1M HCl, respectively. The particle size determinations were in agreement with visual observations. The remaining four surfactant-containing formulations did not show improved dispersion properties over the surfactant-free lipid formulation, which phase separated into grossly dispersed lipid droplets. Particle size determinations were not possible for these poorly dispersed systems (see results page 813). An ordinary skill in the art would have had a reasonable chance of success in combining the references because both references teach atovaquone nanoparticles.
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIGABU KASSA whose telephone number is (571)270-5867.  The examiner can normally be reached on 8 AM-5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/TIGABU KASSA/
Primary Examiner, Art Unit 1619